Citation Nr: 1637239	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a digestive disorder to include gastroesophageal reflux disease (GERD) and excluding duodenal ulcer, claimed as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1985 to November 1988.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the RO.

Following the issuance of the most recent Supplemental Statement of the Case (SSOC) in February 2016 and again in August 2016, the Veteran's representative signed a waiver that same month of initial RO review of any additional evidence submitted after the SSOC.  Additional treatment records and private medical opinions related to these two issues have been added to the claims file since the SSOC.  Given the Veteran's waiver of initial RO review of the evidence, the Veteran is not prejudiced by a decision on the merits at this time.

The current gastrointestinal claim does not include consideration of the Veteran's diagnosed duodenal ulcer as the Veteran is separately service-connected for that condition as being related to the use of NSAIDs to treat his knee.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether Veteran's current low back disability is related to his service-connected knee disability.

2.  The Veteran's current gastrointestinal disorder, including GERD (and excluding duodenal ulcer) was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to, or aggravated by, service or a service-connected disability.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for a gastrointestinal disorder, including GERD (and excluding duodenal ulcer), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's June 2015 remand was fully completed as the AOJ was asked to schedule examinations and adequate VA examinations were performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a causal connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of any back disorder or digestive disorders.  The Veteran was discharged from active duty due to a medical problem.  Specifically, a Medical Board report dated in 1988 notes that the Veteran was discharged due to a right knee condition.  However, there is no separation examination report.  Therefore, the Board exercised a heightened obligation to carefully apply the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran asserts that he has a low back disability and a digestive disorder that onset due to his service-connected right knee disability.  The Veteran does not allege and the evidence does not show that either a back condition or digestive disorder is related to his period of active duty service or was manifest to a degree of 10 percent (i.e., arthritis) within a year of service or that he experienced continuous symptomatology since service.  Therefore, service connection on a direct or presumptive basis or on the basis of continuity of symptomatology is not warranted.  The only remaining issues are whether the Veteran has a current back condition and/or a digestive disorder (other than duodenal ulcer) related to his right knee condition.

Factual Background for the Lower Back

The Veteran is claiming that his low back condition is due to an abnormal gait and unequal leg lengths, both, according to him, associated with his service-connected right knee.

The Veteran has been treated by his primary care physician, Dr. W.F.T., for many years beginning in 2009.  The treatment records do not contain opinions on etiology.  However, Dr. W.F.T. has provided two letters containing opinions that the back issue is related to the abnormal gait and/or leg length discrepancy.  First, Dr. W.F.T. wrote in August 2014: "Based on my exam on 8/18/2014, [the Veteran's] back pain is due to his abnormal gait from knee pain that has been present for 26 years."  Second, Dr. W.F.T. wrote a short letter in September 2015.  The letter reads: "I examined [the Veteran] on 9/22/2015.  I reviewed his records from the VA disability evaluation.  I agree that [the Veteran] had a functional leg length inequality that was corrected with the placement of a 1/4 inch foam pad...  In my opinion, he is disabled from his service related knee injury that caused the leg length inequality."

These two letters from Dr. W.F.T. represent the main evidence directly in support of a finding for service connection.  There are also records from Dr. S.S. from Blair Orthopedics.  A note dated in October 2015 from Blair Orthopedics indicates that the complaints of back pain started in 2009.  X-ray studies were conducted.  After describing the problems associated with the Veteran's back, Dr. S.S. gave the following opinion: "It is unlikely [the Veteran's] low back MRI findings are related to his gait abnormality.  It is however possible his intermittent flare ups are related to abnormal gait, in addition to his underlying strength, types of activities, etc."  Dr. S.S.'s opinion is much less supportive of service connection on the basis of the Veteran's theory, but does offer some basis for a finding of service connection in the Dr. S.S. linked flare ups to an abnormal gait.

Another piece of medical evidence that weighs in favor of service connection is an opinion from the neurosurgeon, Dr. J.B.  The Veteran saw Dr. J.B. in December 2015.  Dr. J.B. opined that the Veteran's "low back symptoms are due to compensation for his right knee issues causing sacroiliac joint dysfunction."  

The Veteran has also submitted a medical opinion from M. Rich, D.C. who stated that the Veteran's low back disability was "primarily due to right knee instability with resultant low back sciatic instability and pain."  He provided his opinion that it was "75% low back condition related to knee."  He provided the rationale that "X-ray review and spinal examination confirms low back condition that appears to be cause from leg length inequality as a result of the right knee injury."

The Veteran underwent a VA examination in June 2013.  However, the opinion and rationale were not adequate.  Therefore, the Board will not further discuss the findings in that report.  

The Veteran underwent another VA examination in August 2015.  The following history was provided: The Veteran "states in 1987 he developed [right] knee pain which was improved with nonsteroidal anti-inflammatory drugs and modified duty.  He then states in 1988 he had recurrent knee pain without any relief.  He was seen at Tripler Army Hospital by Orthopedics and, per the Veteran, he was told that surgery may or may not help his condition and that regardless he would be med boarded.  He was discharged in 1988.  In 1989, he was seen by Pittsburgh VA Orthopedics and he was told that his condition could not be helped with surgery.  He states that he has been on NSAIDs since 1988.  He had a follow-up with Pittsburgh Orthopedics for this service-connected knee and again was told it was a nonoperative condition."

The examiner reported that the Veteran "has a significantly elevated BMI [body mass index] and on July 27, 2015, his weight was measured at 328 pounds, height 72 inches, and BMI calculated to be 44.58."

The examiner then outlined numerous treatment notes concerning the Veteran's knees and back found in the claims file.

The examiner opined that, "based on the medical evidence of record in the context of clinical practice and the medical literature, it is my opinion that the claimed orthopedic secondary conditions are NOT due to the Service Connected right knee condition.  It is my opinion that the claimed secondary spine and left knee conditions are due to the Veteran's weight, with a BMI exceeding 44.  The elevated BMI while in-service, and increasing BMI post-discharge are the strongest risk factors for the spine and contralateral joint condition."  The examiner wrote that the "scientific data does not support the claim that the low back disability is aggravated by the right service connected (SC) knee disability."

There is an addendum opinion from the VA examiner who conducted the August 2015 examination a month later.  In this opinion, the examiner noted reviewing the private treatment reports and opinions in the claims file.  First, the opinion from Dr. W.F.T.  Second, the examiner also considered various pieces of literature that the Veteran submitted.  The examiner reported that the Veteran was told that the literature he provided was not all of the literature on the subject and other literature also had to be taken into account.  Third, reports from Dr. S.S.  Fourth, records from Dr. D.E.R. that notes that the Veteran walks with a very guarded antalgic gait.  Fifth, the Veteran's own statements about the severity of his condition and how he thinks they are related.  Sixth, a neurosurgery evaluation dated December 2015 from Dr. J.B. that is noted above.  And seventh, evidence of the right knee showing significant loss of articular cartilage in the medial compartment, medial collateral ligament sprain, and small joint effusion and synovitis.

The examiner reported that none of the above referenced evidence changed his previous opinion that the claimed back condition was not caused or aggravated by the service-connected right knee condition.  The examiner explained that these conditions do not typically cause the level of severity in symptoms that the Veteran is experiencing.  The examiner opined that the Veteran's back condition is caused from years of being overweight.  The examiner went on to opine that the Veteran's current right knee condition is caused by the Veteran's weight and not from the in-service incident.  In a writing dated in 2016, the Veteran complained that the examiner should not have been opining on issues not currently being examined; that is, the etiology of the right knee.  The Board agrees that the examiner's opinion on the etiology of the right knee is not germane to the issue being assessed.

The Veteran underwent a final VA examination in January 2016 that was conducted by a different VA examiner.  Following review of the claims file, to include the prior examination and the letters from Drs. W.F.T., S.S., and J.B., the examiner opined that "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner also concluded that the service-connected right knee condition is not aggravating the Veteran's back problems.

The following rationale was provided by the examiner: "It is clear in the records that the Veteran is service connected for [a] right knee condition and in review of the most recent compensation and pension evaluation performed in August 2015, I'm in agreement with review of the literature as to the terminology related to the right knee and for the remainder of this opinion will refer to the right knee condition as patellofemoral pain syndrome or PFPS...  The Veteran began developing back pain in 2009 and was found to have arthritis in 2012 on x-rays and an MRI beginning in 2013 began showing degenerative disc disease.  A letter from [Dr. W.F.T.] in September 2015 stated that the Veteran had a 'functional leg length inequality that was corrected with a placement of a quarter inch foam pad as described by [Dr. S.S.]'.  He then made an opinion that the Veteran 'was disabled from his service related knee injury caused by the leg length inequality.'  There is a note from October 2015 from [Dr. S.S.] who felt the Veteran's back problems [are] related to his 'knee pain/short leg syndrome'.  In May 2015 [Dr. D.E.R.] stated that the Veteran walked 'with a very guarded antalgic gait.'  A neurosurgeon [Dr. J.B.] noted in December 2015 that the Veteran was not a surgical candidate but had symptoms 'due to compensation for his right knee issue causing sacroiliac joint dysfunction.'"

After considering these pieces of evidence, the examiner continued: "In review of the Veteran's records, gait disturbance was not documented until 2012.  In August 2013, it was noted from the emergency room that the Veteran had a 'steady albeit slow guarded gait.'  In November 2012, the brace clinic noted on an erect position there was no gross instability.  On my examination today, the Veteran had slow gait that was guarded but was steady and not uneven.  In regards to leg length discrepancy in my examination today, I found a 0.5 cm discrepancy with the right leg being shorter; however, 0.5 cm is within normal variance and there is no significant leg length discrepancy.  0.5 cm is approximately a quarter inch."

"The right knee is physiologically and anatomically separated from the lumbar spine and what occurs in one does not affect the other.  I am in agreement with the examiner in August 2015 that the literature does not find that the Veteran's right knee condition (lateral facets syndrome due to patellar malalignment of the right knee or subluxation of the right knee due to lateral facet syndrome due to patellar malalignment) or patellofemoral pain syndrome do not typically cause the findings in the Veteran's lower back condition and nor is there any literature that supports that the Veteran's arthritis, found in his lower back, is caused by the Veteran's service-connected right knee condition."

"In regards to the lower leg discrepancy, I am in agreement with the examiner in August 2015 and that the literature notes a risk factor to possibly cause a low back condition would require the leg discrepancy of 3-6 cm or beyond 6 cm, and in this case the Veteran's difference in leg length is minimal and within normal variance at 0.5 cm."

"The Veteran is morbidly obese with a BMI of 45 which not only would add an extra load to his lumbar spine but would also increase a lumbar lordosis and a review of the medical records the Veteran has been obese for a number of years.  In my opinion the Veteran's lower back condition is most likely related to normal physiologic aging and his obesity rather than his service-connected right knee condition and therefore his right knee condition did not cause or aggravate his low back condition.  I am also in agreement with the findings of the examiner performed on the compensation pension evaluation in August 2015.  The examiner did a thorough and extensive examination and the material presented to this examiner found nothing new or different."

Since the most recent SSOC, the Veteran submitted records from the University Orthopedics Spine Center dated in June 2016.  The note reads: the Veteran "is here today for [a] second opinion [for] his back pain.  He sees [Dr. J.B.], who felt his symptoms were consistent with sacroiliitis.  He reports that his back pain started in 2009.  He has had a chronic history of flare-ups, approximately being one time a year that has been treated conservatively with therapy, injections, and medications.  Currently, he is asymptomatic except for his chronic component of back pain.  He feels his back pain is stemming from his antalgic gait from a right knee injury he sustained in 1988 while serving in the military.  He is currently in discussion with the VA involving this, questioning the pathology of his lumbar spine."

The following medical problems in the Veteran's history were noted: GERD, arthritis, hypertension, hypercholesterolemia, liver disease, obesity, osteoporosis, and peptic ulcer disease.  Upon examination, the following was reported: "Objective exam demonstrates a 48-year-old, 6 feet 1 inch, 334 pounds, alert and oriented x3.  Cutaneous lumbar exam: No dimplings, retractions, or deformities.  Lumbar examination demonstrates an antalgic gait compensated with use of a cane.  Range of motion is painful.  He continues to have symmetric strength and has normal neurological function throughout the lower extremities."  X-rays demonstrate grade 1 spondylolisthesis at L4-5 with some disc space narrowing.  There [are] no fractures or lesions.  MRI testing demonstrates degenerative discs at L3-4, IA-5, and L5-S 1 with varying degrees of stenosis, the worst being at L3-4.  The Veteran does have a disc protrusion at L5-Sl. Stenotic features are mild to moderate in nature."

N. Popchak, PA-C (with J.A. Torretti, M.D. listed as the supervising physician] gave the following opinion: "After a discussion with the patient, at this point his symptoms are controlled.  There are no treatment recommendations.  He questions whether his knee pathology could be causing a component of [his] back pain.  Certainly, this is a possibility given his demonstration of antalgia with his gait pattern.  I do not see any clear surgical indications for the lumbar spine at this point.  He was pleased with the care."

There are also recent VA treatment records that show the results of MRI and x-ray testing of the back and knees as well as treatment for back pain.

In a February 2016 writing, the Veteran wrote that the past VA examiners had ignored the opinions of the expert opinions he had provided and were offering biased opinions about his case.  In a July 2016 writing, the Veteran questions many aspects of the examiner's opinion and report.  The Veteran cites to medical research he has conducted and called into question the motives of the examiner.

The Veteran has also submitted a lay statement from a woman who lives with him.  This statement attests to the fact that the Veteran is suffering from symptoms of the alleged condition.

The Veteran submitted a long report written in September 2015.  He included medical definitions and references to medical research.  He argued that his back problems were related to his service-connected right knee because of his gait abnormality and the shortness of his leg.  In particular, he cites to a Veterans Affairs Canada discussion paper on leg length inequality.  Though the Veteran's discussion of the paper does not explain how leg length inequality and abnormal gait and his back problems are related.  However, this paper was specifically addressed in the VA examination report from 2016.  The Veteran also cites to a 2004 document from the "workplace Safety and Insurance Appeals Tribunal," which was also noted to have been reviewed by the VA examiner.  The Veteran indicates that the report notes that limping causes exaggerated bending and rotation of the trunk and "it is probable overtime" that this "could" accelerate normal ageing change and thus back symptoms.  The Veteran also claims that the opinion that his back condition is related to his weight is "not supported by the literature" or by Drs. S.S. or W.F.T.  The Veteran cited to research that he claims shows a lack of a connection between obesity and back pain.  In conclusion, the Veteran indicted that the opinions of Dr. W.F.T. and Dr. S.S. support his claim.

Factual Background for GERD

As with his back pain, the Veteran's primary care physician, Dr. W.F.T. also provided a short opinion on the Veteran's GERD in an August 2014 letter: The Veteran "has been on NSAIDs for this extended period of time, which, in turn has caused extensive stomach issues.  [The Veteran] cannot come off of NSAIDs for pain control and he will be on PPI to decrease his stomach symptoms for the rest of his life."

The Veteran underwent a VA examination in June 2013.  However, as noted with the spinal examination from that time, the opinion and rationale were not adequate.  Therefore, the Board will not further discuss the findings in that report.  

The Veteran underwent another VA examination in August 2015.  A diagnosis of GERD was noted.  The examiner quoted the following medical research findings: "NSAIDs, including aspirin, increase the risk of peptic ulcer disease.  The Food and Drug Administration (FDA) estimated that nonselective NSAIDs were associated with a 1 to 4 percent per year risk of a clinically significant NSAID-induced gastrointestinal event, including gastrointestinal bleeding, perforation, or pyloric obstruction.  This degree of risk has also been seen in epidemiologic studies and in prospective, controlled trials.  Other causes of significance are H. pylori infection, smoking, diet, psychological factors, and genetics/family history...  Causes of GERD include obesity, the acidity of gastric secretion, esophageal hypersensitivity, decreased acid clearance, mucosal integrity, lower esophageal sphincter incompetence, and anatomic disruption of the gastroesophageal junction.  There is no association of GERD with NSAIDs."

The examiner opined that the Veteran's GERD was not caused or aggravated by the use of NSAIDs to treat his right knee.

The Veteran most recently underwent a VA examination to assess his stomach conditions in January 2016.  The Board notes that a separate examination report dated at the same time includes a diagnosis of duodenal ulcer and the Veteran is separately service-connected for that condition as being related to the use of NSAIDs to treat his knee.  The issue here is whether the Veteran has GERD, or another digestive condition, that is related to his service-connected right knee.

The following medical history was provided: "The Veteran served in active duty in the Marines from 1985 through 1988.  He is currently service-connected for [a] right knee condition and is claiming GERD secondary to his [service-connected] right knee condition.  The Veteran was diagnosed with GERD in 2008.  He describes symptoms of reflux, heartburn and nausea.  He does not have specific food intolerance; however, he will have intolerance to one specific type of food one time and then have that same type of food again and not be bothered by it.  He does not vomit.  He has no anorexia or loss of appetite.  He has had no abnormal weight loss.  He has no hematemesis.  He states that he has been taking NSAIDs...for his service-connected knee condition and this is what caused his GERD."

The examiner opined that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  The examiner also opined that the Veteran's GERD was not aggravated by his service-connected right knee condition.

The examiner provided the following rationale: "The Veteran is clearly service-connected for [a] right knee condition.  He has been on NSAIDs for [a] number of years to control his symptoms of his right knee condition.  In review of the literature and the Veteran's medical records including those of his physician [Dr. W.F.T.] as well as the VA examinations performed in 2013 and most recently [in] August 2015, I will make an opinion...: Risk factors for GERD include diaphragmatic sphincter dysfunction as seen with a hiatal hernia.  Obesity is also a risk factor.  There have been studies attempting to relate H pylori but those are not conclusive.  NSAIDs are not a risk factor for GERD and do not cause GERD.  Peptic ulcer disease has a direct link with H. pylori as well as NSAIDs."  As noted above, the Veteran is service-connected for an ulcer condition.

The rationale continues: "GERD is related to anatomic dysfunctions where acid moves into the esophagus because of etiologies affecting the distal esophageal valve.  Ulcers can be caused by NSAIDs.  In my opinion, the Veteran's duodenal ulcer was at least 50% or greater probability caused by the NSAIDs he was taking...  As already noted above, GERD is caused by totally different etiology and not caused by NSAIDs and therefore in my opinion the GERD was not caused by or aggravated by his service-connected right knee condition.  I concur with the findings of the VA examiner in August 2015 and find no new information that will change the findings."

In the long report written in September 2015, the Veteran also discussed his GERD.  He wrote that the research shows that his GERD is a result of long-term use of NSAIDs.  The Veteran cites to an article entitled, "Taking NSAIDs?  Protect your Tummy."  The Veteran writes that the article indicates that taking NSAIDs can bother the GI tract in a number of ways, including GERD.  The Veteran also quoted a University of Maryland Medical Center article that indicates NSAIDs may also cause GERD or increase its severity in people who already have it.

In July 2016, the Veteran submitted articles purporting to show a connection between GERD and certain medications.


Analysis

Regarding the claim for service connection for the Veteran's low back, the VA examiners' opinions both weigh against service connection.  However, there are some private opinions that weigh in favor of the claim.

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  

Here, Dr. S.S.'s opinion is that it is "unlikely" the Veteran's low back MRI findings are related to his gait abnormality.  This aspect of the opinion weighs against findings of service connection.  The second half of Dr. S.S.'s opinion is that it is "possible" the Veteran's intermittent flare ups are related to his abnormal gait.  While this part of the opinion weighs in favor of some aspect of the Veteran's back condition, specifically flare ups, being related to his gait, it is too speculative.  Dr. S.S. reports that it is merely "possible" that a relationship exists.  Similarly, the most recent opinion from the University Orthopedics is too speculative.  The physician noted the Veteran's claim that the knee pathology is causing the back condition and noted that this is a "possibility given his demonstration of antalgia with his gait pattern."  In contrast to these speculative opinions, both VA opinions outline in extensive rationale how the gait issue is not causing the Veteran's symptoms and that the more likely relationship is with the Veteran's weight.

However, there are three opinions, from Dr. W.F.T., Dr. J.B., and the Veteran's chiropractor, M. Rich, that support service connection.  While they are shorter statements and may lack a rationale as detailed as that of the VA examiners, the Board finds the evidence in relative equipoise on this question.

The positive medical opinion from Dr. W.F.T. regarding the relationship between NSAIDs and GERD is not as probative as the VA examiners' opinions.  Dr. W.F.T.'s opinion merely states that the Veteran "has been on NSAIDs" for quite a while and it "has caused extensive stomach issues."  GERD is not specifically mentioned.  As noted above, the Veteran is already service-connected for an ulcer condition associated with NSAIDs.  It is not clear if Dr. W.F.T. is discussing an ulcer or some other stomach issue, and it is certainly not clear that he is saying that the Veteran's GERD results from NSAIDs.  Given this lack of specificity and the explicit rationale given by the VA examiners, their opinions are given greater weight.

The VA opinions are granted greater probative value with respect to the GERD claim.  The VA examiner notes the literature largely supports the conclusion that NSAIDs are not related to GERD and that the studies that have been used by the Veteran were described by the examiner as "not conclusive."  Therefore, the medical evidence of record weighs against service connection for GERD or other gastrointestinal disorder (other than duodenal ulcer).

The Veteran submitted articles purporting to support his claims as well as reports written by him citing to various medical treatises.  The various articles submitted do not provide any information specific to the Veteran, his conditions or medical history.  The articles discuss potential connections between abnormal gait and leg length discrepancies and back problems.  There are also articles that discuss potential ties between NSAIDs and GERD.  However, each of these articles and arguments were specifically considered by the VA examiners.  The examination reports note that there is significant literature that finds no connection between NSAIDs and GERD.  The examiners thoroughly address each of the Veteran's arguments and the evidence he submitted.  Further, the documents submitted by the Veteran are too general in nature to provide, alone, the necessary evidence to show that the Veteran's GERD was caused by his right knee condition or the treatment of his right knee condition.  See Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise must provide more than speculative, generic statements not relevant to the appellant's claim.  Wallin v. West, 11 Vet. App. 509 (1998).  The documents in the current case do not provide information regarding the facts of the appellant's specific case.  Nevertheless, the substance of the articles were considered by the VA examiners.  Therefore, the Board concludes that they do not show to any degree of specificity that the Veteran's conditions at issue are related to his service-connected disability.

The Veteran's lay assertions that his claimed back condition and GERD are related to his right knee disability are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disabilities fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In summary, the preponderance of the evidence of record is against a finding that any GERD or other gastrointestinal disability (other than his service-connected duodenal ulcer) is related to the Veteran's service or a service-connected disability.  Accordingly, the preponderance of the evidence is against that claim for service connection.  As the evidence is in equipoise with respect to the back claim, service connection is warranted for that disability.



ORDER

Entitlement to service connection for a low back disability, including degenerative disc disease, is granted.

Entitlement to service connection for a digestive disorder (claimed stomach disability) including GERD and excluding duodenal ulcer, claimed as secondary to service-connected disease or injury, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


